Case 4:19-cv-00057-DCN Document1 Filed 02/14/19 Page 1of5

Donald J. Farley
ISB #1561; dif(@powersfarley.com
Mark J. Orler

ISB #7476; mjo@powersfarley.com
POWERS FARLEY, PC

702 West Idaho Street, Suite 700
Boise, ID 83702

Post Office Box 9756

Boise, ID 83707

Telephone: (208) 577-5100

Facsimile: (208) 577-5101
W:\82\82-002\Schwartz v. Keystone\Notice of Removal - Federal.docx

Attorneys for Defendants Keystone Freight Corporation and Leonardo Motta

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

JUSTIN R. SCHWARTZ and NIKKI
SCHWARTZ, husband and wife, Case No.

Plaintiffs, NOTICE OF REMOVAL

VS.

KEYSTONE FREIGHT CORP., a foreign
corporation; and LEONARDO MOTTA, an
individual,

Defendants.

 

 

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Keystone Freight Corporation and
Leonardo Motta (“Defendants”) give notice that this matter is hereby removed from the District
Court of the Sixth Judicial District of the State of Idaho, Oneida County, Case No. CV36-19-2 to
the United States District Court for the District of Idaho.

This case is removable to this Honorable Court pursuant to 28 U.S.C. § 1332 because there
is complete diversity between the parties and the amount in controversy, exclusive of interest or
costs, exceeds $75,000. (See Exhibit A, Complaint and Demand for Jury Trial.)

In support of such removal, the Defendants respectfully show the Court the following:

NOTICE OF REMOVAL — 1
Case 4:19-cv-00057-DCN Document1 Filed 02/14/19 Page 2 of 5

PLEADINGS AND PROCEDURE

1. On January 3, 2019, Plaintiffs Justin and Nikki Schwartz filed a Complaint in the
District Court of the Sixth Judicial District, in and for the County of Oneida, State of Idaho, styled
JUSTIN R. SCHWARTZ and NIKKI SCHWARTZ, husband and wife, Plaintiffs, v. KEYSTONE
FREIGHT CORP., a foreign corporation; and LEONARDO MOTTA, an individual, Defendants,
Case No. CV36-19-2.

2. Plaintiffs’ counsel provided a copy of the Complaint and Demand for Jury Trial
(“Complaint”) to Defendants’ counsel on or about January 17, 2019. To date, the Defendants have
not been officially served with the Complaint.

3. This Notice of Removal has been filed within 30 days after initial receipt (allegedly
constituting service) of the initial pleading by any Defendant upon which the aforesaid action is
based. Removal is, therefore, timely in accordance with 28 U.S.C. § 1446(b).

4. Pursuant to 28 U.S.C. § 1446(a) and Local Rule — Civil Rule 81.1(a), a copy of the
entire state record, including all process, pleadings, and orders known to and/or served in said civil
action, along with a copy of the register of the action, are attached hereto as Exhibit A.

5. Intradistrict Assignment: The United States District Court for the District of Idaho
is the federal judicial district embracing the District Court for the Sixth Judicial District for the
State of Idaho, where the suit was originally filed; therefore, venue is proper under 28 U.S.C.
§§ 1441(a) and 1446(a).

6. Notice of Removal is provided to all parties appearing in the action and filed with
the Clerk of Court for Oneida County:

7. All procedural requirements for removal have been satisfied.

DIVERSITY OF CITIZENSHIP

8. As part of their Complaint, Plaintiffs allege that they are husband and wife and

reside in Oneida County, Idaho. (See Complaint, { 1.)

NOTICE OF REMOVAL -— 2
Case 4:19-cv-00057-DCN Document1 Filed 02/14/19 Page 3 of 5

9. The Complaint alleges Defendant Keystone Freight Corporation “is a foreign
corporation with its principal place of business located in North Bergen, New J ersey.” (id. at 2.)
10. | The Complaint alleges Defendant Leonardo Motta resides in Salinas, California.

(Id. at [ 3.)

11. Defendants, therefore, meet the diversity of citizenship requirement outlined in 28

U.S.C. § 1332.
AMOUNT IN CONTROVERSY

12. | The matter in controversy exceeds the sum or value of $75,000 exclusive of interest
and costs. Although Plaintiffs’ Complaint does not reference a specific dollar figure seeking to be
recovered, the amount in controversy exceeds $75,000 as demonstrated by the following: (1)
Plaintiffs’ counsel submitted a settlement demand to Defendants’ counsel, dated January 17, 2019,
demanding well in excess of $75,000 to resolve the matter; (2) the facts of the Complaint on their
face demonstrate the amount in controversy exceeds $75,000 given the allegations that this is “a
semi-truck versus person collision that occurred on Interstate 15 . . . ”; (3) Plaintiffs are seeking
damages for “past and future medical expenses; past and future lost wages; past and future loss of
household services; for Plaintiff Justin Schwartz’s inconvenience, disability, disfigurement, lost
enjoyment of life; for Plaintiff Nikki Schwartz’s loss of consortium damages; and other damages
...”; and (4) Plaintiffs allege Idaho’s statutory cap on non-economic damages applicable to this
matter ($342,030.46) does not apply due to “the willful and reckless misconduct of Defendant
Motta...” In so alleging, it is clear the amount of non-economic damages being sought by
Plaintiffs, on its own, exceeds the amount in controversy requirement. While the Defendants
dispute that Plaintiffs are entitled to such relief, the amount in controversy requirement is satisfied,

and meets the jurisdictional requirements of the United States District Court for the District of

Idaho.

NOTICE OF REMOVAL — 3
Case 4:19-cv-00057-DCN Document1 Filed 02/14/19 Page 4of5

MISCELLANEOUS

13. Acopy of this Notice of Removal is being filed with the District Court of the Sixth
Judicial District of the State of Idaho, as provided by law, and written notice is being sent to
Plaintiffs’ counsel. See Exhibit B.

14. The prerequisites for removal under 28 U.S.C. § 1441 have been met.

15. The allegations of this Notice are true and correct and this cause is removable to
The United States District Court for the District of Idaho.

CONCLUSION

16. | Wherefore, the Defendants respectfully request that this action be removed to the
United States District Court for the District of Idaho.

17. By this Notice of Removal, the Defendants do not waive any objections or defenses
it may have to this action, including, but not limited to, improper service of process, lack of
personal jurisdiction, or improper venue.

18. The Defendants do not admit any of the allegations in Plaintiffs’ Complaint except
as specifically admitted herein.

DATED this 14th day of February, 2019.

POWERS FARLEY, PC

By___/s/ Mark J. Orler
Donald J. Farley — Of the Firm
Mark J. Orler — Of the Firm
Attorneys for Defendants Keystone Freight
Corporation and Leonardo Motta

NOTICE OF REMOVAL ~— 4
Case 4:19-cv-00057-DCN Document1 Filed 02/14/19 Page 5of5

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 14th day of February, 2019, I caused to be served a true
copy of the foregoing NOTICE OF REMOVAL, electronically through the CM/ECF system, or
by other electronic means, to the following parties or counsel:

Joel A. Beck, joel@idaholaw.us
Ruchti & Beck Law Offices

Attorney for Plaintiffs

/s/ Mark J. Orler
Donald J. Farley
Mark J. Orler

NOTICE OF REMOVAL — 5
